Name: 2002/242/EC: Commission Decision of 25 March 2002 amending for the ninth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2002) 1179)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  organisation of transport;  agricultural policy;  trade policy;  agricultural activity
 Date Published: 2002-03-26

 Avis juridique important|32002D02422002/242/EC: Commission Decision of 25 March 2002 amending for the ninth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2002) 1179) Official Journal L 082 , 26/03/2002 P. 0018 - 0018Commission Decisionof 25 March 2002amending for the ninth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease(notified under document number C(2002) 1179)(Text with EEA relevance)(2002/242/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) All Member States have implemented the restrictions to the movement of animals of susceptible species laid down in Commission Decision 2001/327/EC of 24 April 2001 concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease and repealing Decision 2001/263/EC(3), as last amended by Decision 2002/153/EC(4),(2) It appears appropriate to prolong the measures.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health (Animal health and welfare section),HAS ADOPTED THIS DECISION:Article 1The date in Article 4 of Decision 2001/327/EC is replaced by "31 December 2002".Article 2This Decision is addressed to the Member States.Done at Brussels, 25 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 115, 25.4.2001, p. 12.(4) OJ L 50, 21.2.2002, p. 98.